                                                       [Docket No. 11]

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


SANDRA LOPAZ,

     Plaintiff,                       Civil No. 19-14868 (RMB/KMW)

            v.                                OPINION

U.S. DEPT. OF HOUSING AND URBAN
DEVELOPMENT, et al.,

     Defendants.



APPEARANCES:

SANDRA LOPAZ, pro se
416 Division Street
Cinnaminson, New Jersey 08077

UNITED STATES ATTORNEY, CRAIG CARPENITO
By: Assistant United States Attorney Jessica R. O’Neill
Camden Federal Building and U.S. Courthouse
401 Market Street, 4th Floor
Camden New Jersey 08101
               Attorneys for Defendants



BUMB, UNITED STATES DISTRICT JUDGE:

     Pro se plaintiff, Sandra Lopaz, brings this suit asserting

various claims against the United States Government and its

officers.   Lopaz alleges that Defendants, the U.S. Department of

Housing and Urban Development, “HUD”; Ben Carson, Secretary of

HUD; John Lucey, Director, Federal Housing Administration (“FHA”)

Office of Asset Sales; and Brian Montgomery, FHA Commissioner, in


                                  1
their official capacities, violated the law when HUD sold Lopaz’s

FHA-insured mortgage loan and failed to engage in formal

rulemaking for the program under which the loan was sold. 1

     Defendants move to dismiss the Complaint.    For the reasons

stated herein, the motion will be granted.

I.   FACTUAL BACKGROUND

     The Complaint alleges the following facts.    “On November 13,

2008 Plaintiff executed an FHA Note and Mortgage in the amount of

$154,660.00.”   (Compl. ¶ 10)   “On January 1, 2011 JP Morgan Chase

declared the Note and Mortgage defaulted.”   (Id. ¶ 12)

     “Sometime in 2013 Plaintiff’s Note and Mortgage were

included in HUD’s [Single Family Loan Sale program] 2014-1, Loan

Pool 102. . . . Plaintiff’s personal information (social security

number, date of birth) were made available to ‘qualifying

bidders’ on a website.”   (Compl. ¶ 13)

     “On December 12, 2013 JP Morgan Chase assigned the

Plaintiff’s Mortgage to the Secretary of HUD.”    (Compl. ¶ 18)

Plaintiff’s mortgage was then assigned to several different banks

over the course of 2014, 2015, and 2016.   (Compl. ¶ 21, 25, 26)

“On January 29, 2018 the Sheriff of Burlington County, New Jersey




     1 This is not the first lawsuit Plaintiff has filed in
connection with the foreclosure. See Lopaz v. Stern & Eisenberg,
P.C., No. CV 18-2136 (RMB/JS), 2018 WL 6061576 (D.N.J. Nov. 20,
2018).

                                  2
caused a Sheriff’s Deed to be filed conveying Plaintiff’s home to

U.S. Bank National Association.”       (Compl. ¶ 30)

     The Complaint asserts five counts:

     (1) Violation of the Administrative Procedure Act (“APA”), 5

U.S.C. § 551 et seq.-- Plaintiff asserts that the SFLS Program

should have been implemented through formal rulemaking with

notice and comment but was not;

     (2) “Negligence”-- among other things, Plaintiff alleges

that she “was injured when her loan was sold to an entity that

had no interest in stabilizing neighborhoods.” (Compl. ¶ 43);

     (3) “Discrimination”-- HUD allegedly “discriminated against

the Plaintiff by selling Plaintiff’s Note and Mortgage to a for

profit entity while it sold other Notes and Mortgages to non-

profits who had the objective to stabilize neighborhoods.”

(Compl. ¶ 46)

     (4) Violation of “Unfair, Deceptive, Abusive Acts or

Practices”/ the New Jersey Consumer Fraud Act, N.J.S.A. § 56:8–1

to –20. -- among other things, HUD’s SFLS Program is allegedly

“unfair as homeowners are not given the opportunity to dispute

that all FHA loss mitigation has been exhausted.” (Compl. ¶ 48)

     (5) “Tort”-- Plaintiff “incorporates the allegations in

Counts 1-4, as if fully set forth herein.”       (Compl. ¶ 53)

     Plaintiff seeks only two forms of relief: an injunction

“direct[ing] HUD to cease and desist all future loan sales until


                                   3
it complies with the Administrative Procedure Act,” and “the sum

certain of $119,500,” which was the assessed value of Plaintiff’s

house in 2014. (Compl. ¶ 19 and “Prayer for Relief” ¶ c.)

Notably, Plaintiff also requests “[a]ppli[cation] [of] the

doctrine of equitable tolling to the statute of limitations to

run from the date of HUD’s Inspector General Report July 14,

2017.”    (Id. ¶ a.) 2

II.   LEGAL STANDARD

      To withstand a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).    “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”     Id. at 662.   “[A]n unadorned, the

defendant-unlawfully-harmed-me accusation” does not suffice to

survive a motion to dismiss.     Id. at 678.   “[A] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a


      2 The report opined that HUD should have engaged in notice
and comment rulemaking for the SFLS program. Defendants observe
that the report did not consider whether the program was properly
commenced pursuant to HUD’s § 1701z-1 demonstration authority.
See infra. n.4.

                                   4
formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478

U.S. 265, 286 (1986)).

     In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well as

all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the

plaintiff.”    Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).    Only the allegations in the complaint, and “matters of

public record, orders, exhibits attached to the complaint and

items appearing in the record of the case” are taken into

consideration.    Oshiver v. Levin, Fishbein, Sedran & Berman, 38

F.3d 1380, 1384 n.2 (3d Cir. 1994) (citing Chester Cnty.

Intermediate Unit v. Penn. Blue Shield, 896 F.2d 808, 812 (3d

Cir. 1990)).

III. ANALYSIS

     A.     The APA claim (Count 1)

     Defendants assert the APA claim is barred by the six-year

statute of limitations applicable to APA claims against the

United States.    See Com. of Pa. Dep’t of Pub. Welfare v. U.S.

Dep’t of Health & Human Servs., 101 F.3d 939, 944–45 (3d Cir.

1996).    Plaintiff implicitly acknowledges that more than six




                                  5
years have elapsed since her claim accrued 3 but she argues that

the Court should “equitabl[y] toll the statute of limitations to

the date the injury was discovered.” (Id.)   Defendants reply that

Plaintiff has not met the standard for equitable tolling.   The

Court agrees. 4

     “Equitable tolling is extended only sparingly, in

circumstances ‘(1) where the defendant has actively misled the

plaintiff respecting the plaintiff’s cause of action; (2) where

the plaintiff in some extraordinary way has been prevented from

asserting his or her rights; or (3) where the plaintiff has

timely asserted his or her rights mistakenly in the wrong

forum.’” Glover v. F.D.I.C., 698 F.3d 139, 151 (3d Cir.

2012)(quoting Santos ex rel. Beato v. United States, 559 F.3d

189, 197 (3d Cir. 2009)).   Plaintiff does not even assert that

any of these three circumstances exist.   Rather, Plaintiff argues

that she “did not discover the injuries caused by HUD until the

OIG Report was made public on July 14, 2017,” (Opposition Brief,

p. 2).   This argument (a) is not a basis for equitable tolling



     3 See also, Washington v. United States Dep’t of Hous. &
Urban Dev., 2019 WL 5694102, at *32 (E.D.N.Y. July 29,
2019)(Magistrate Report & Recommendation) (holding identical
claim untimely because more than six years had passed since the
claim accrued on September 22, 2010).

     4 In light of this holding, the Court need not, and does not,
reach Defendants’ argument that formal notice and comment was not
required for the SFLS program because the program was implemented
pursuant to HUD’s 12 U.S.C. § 1701z-1 demonstration authority.

                                 6
under Glover as Plaintiff does not allege that she was misled in

any way, or was otherwise prevented from knowing when HUD was

selling loans pursuant to the SFLS program in the absence of

formal rulemaking; and (b) has already been rejected by at least

one other Court.   See Washington, 2019 WL 5694102 at *31.

     Accordingly, Defendants’ Motion to Dismiss will be granted

as to the APA claim, Count 1 of the Complaint.

     B.   The tort claims (Counts 2, 4 and 5)

     Defendants also assert that the tort claims are untimely.

Under the Federal Tort Claims Act, a notice of claim must be

filed within two years of claim accrual. 28 U.S.C. § 2401(b). 5

Plaintiff filed her Notice of Tort Claim on December 18, 2018.

(Compl. ¶ 32 and Pl’s Ex. G)   The latest date upon which any of

Plaintiff’s tort claims accrued is when Plaintiff’s loan was

sold, allegedly sometime in 2013.    (Compl. ¶¶ 13-14)   Thus,

Plaintiff’s notice of claim was approximately three years late,



     5 Failure to comply with the FTCA’s limitations period
deprives the Court of subject matter jurisdiction, Medina v. City
of Phila., 219 F. App’x 169, 171-72 (3d Cir. 2007), therefore
Defendants properly assert this argument pursuant to Fed. R. Civ.
P. 12(b)(1), rather than 12(b)(6). The Court construes
Defendants’ argument as to this issue as asserting a facial
attack insofar as all of the facts necessary to the
jurisdictional analysis-- the date the notice was filed and the
date the claim accrued-- may be found in the Complaint. “A facial
attack calls for a district court to apply the same standard of
review it would use in considering a motion to dismiss under Rule
12(b)(6).” Constitution Party of Pennsylvania v. Aichele, 757
F.3d 347, 358 (3d Cir. 2014). Thus, the Court applies the legal
standard set forth in Section II of this Opinion.

                                 7
at a minimum.   Moreover, Plaintiff does not assert that the

statute of limitations for these claims is subject to any type of

tolling, nor does the Court discern any basis for tolling.

     Accordingly, Defendants’ Motion to Dismiss will be granted

as to the tort claims, Counts 2, 4, and 5 of the Complaint.

     C.    The discrimination claim (Count 3)

     Lastly, Plaintiff’s discrimination claim is exceedingly

vague.    Plaintiff does not identify any statute or constitutional

provision that she asserts was violated.     Based on the facts

pled, the Court cannot discern any basis from which to plausibly

conclude that Plaintiff asserts a claim based on race, gender, or

any other protected characteristic that would receive protection

under a specific federal statute.     Thus, the Court construes

Plaintiff’s “discrimination” claim as asserting an equal

protection claim under the United States Constitution.

     Defendants correctly observe, however, that the United

States has not waived its sovereign immunity to such claims.

Lewal v. Ali, F. App’x 515, 516 (3d Cir. 2008).     Accordingly, the

discrimination claim against HUD must be dismissed.

     To the extent the Complaint can be construed as asserting

Bivens claims against the individual officer Defendants, the

Complaint does not meet the notice pleading standard set forth in

Fed. R. Civ. P. 8, Twombly, and Iqbal.     The Complaint is

completely silent as to each individual Defendant.     It contains


                                  8
no allegations whatsoever as to what each individual Defendant

allegedly did or did not do.

     Moreover, the Court will not grant leave to amend the

discrimination claim because amendment would be futile.    See

Mullin v. Balicki, 875 F.3d 140, 151 (3d Cir. 2017) (“district

courts must offer amendment in civil rights cases . . . unless

doing so would be inequitable or futile.”).    Bivens claims are

subject to a two-year statute of limitations.    DePack v. Gilroy,

764 F. App’x 249, 251 (3d Cir. 2019).    Plaintiff’s discrimination

claim is based upon the sale of her loan, which as stated above,

Plaintiff alleges occurred sometime in 2013.    Thus, amendment is

futile because the Bivens discrimination claim against HUD and

the individual Defendants is time-barred. 6

     Accordingly, Defendants’ Motion to Dismiss will be granted

as to the discrimination claim, Count 3.

III. CONCLUSION

     For the foregoing reasons, Defendants’ Motion to Dismiss

will be granted.   An appropriate Order shall issue on this date.



                                        s/ Renée Marie Bumb
Dated: March 17, 2020                __                     ______
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE



     6 Additionally, sovereign immunity independently renders
futile amendment of the Bivens equal protection claim against
HUD.

                                 9
